Citation Nr: 0709071	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left arm injury.  

2.  Entitlement to service connection for head injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 16, 1969, to May 
5, 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2005, the veteran requested a Board hearing, but this 
request was subsequently withdrawn in September 2005.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran sustained 
any left arm injury or condition in service.

2.  There is no competent evidence that the veteran sustained 
any head injury or condition in service.

3.  There is no competent evidence that the veteran had 
bilateral hearing loss in service, within one year of 
separation from service, or currently has bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  A left arm injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A head injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  VA is also required to ask the 
veteran to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as information regarding the 
severity of the condition and the effective date of the 
disability was sent in April 2006.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under these standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003). 

The Board concludes that the RO letter sent in September 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for service 
connection; complied with VA's notification requirements; and 
set forth the laws and regulations applicable to his claim.  
See also VA letters dated in November 2004 and April 2006.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  In May 2006, the veteran stated that he did 
not have additional evidence to submit.  

The Board notes that an RO letter dated in March 1975 
indicated that the veteran's claims file was lost and another 
file was rebuilt.  In addition, service medical records note 
that an discharge examination was conducted in March 1971, 
however, such examination could not be located.  Where, as 
here, the service medical records are presumed lost or 
destroyed, through no fault of the veteran, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  It is further noted, however, that the case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  As will be discussed below, regarding the 
left arm and head injury claims, although it is indeed 
unfortunate that certain older records, i.e., the March 1971 
discharge examination, is missing, this will not prejudice 
the veteran in any way, as the veteran contends that a motor 
vehicle accident subsequent to service in June 1971 caused 
his current left arm and head injuries.  Regarding his 
bilateral hearing loss, there are no indications of the 
disability in service or at any time after service.  

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion concerning the etiology of 
the conditions at issue.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when:  (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  In this particular case, however, there is no 
evidence or contentions suggesting the veteran's conditions 
were incurred during his period of service.  The veteran 
contends that a post-service motor vehicle accident caused 
his left arm and head injuries.  Regarding his claim for 
service connection for bilateral hearing loss, there are no 
indications of the disability in service or at any time after 
service.  So the Board finds that an examination is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003). 

To the extent that any statements in the record could be 
construed as claiming that the veteran had additional periods 
of service.  The Board finds that remanding the matter to 
conduct such a additional search would be futile as the 
veteran has never stated that he had additional periods of 
service; his DD Form 214,Certificate of Release or Discharge 
from Active Duty, confirms that he had one period of service 
from May 16, 1969, to May 5, 1971; and a request for 
information to the appropriate service department confirmed 
this one period of service ending on May 5, 1971.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

B.  Analysis

Service Connection Claims 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The regulations state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



1.  Left Arm and Head Injuries 

Private medical records note that, prior to entrance into 
service in May 1968, the veteran was involved in a motor 
vehicle accident and sustained a head injury and low back 
pain.  On the history section of his February 1969 entrance 
examination report, it was noted that the veteran sustained a 
recent head injury.  Entrance examinations in February and 
April 1969 were normal, however.  Although these reports show 
that the veteran was involved in a car accident before 
service, because no injury or disability was noted at entry 
into service, according to applicable regulation, the veteran 
is presumed sound at entry into service.  See 38 C.F.R. 
§ 3.304(b).  The analysis thus, is whether his head and left 
arm injuries were incurred in service.

In this regard, the evidence weighs against the veteran's 
claims.  In fact, the veteran's service medical records are 
negative for any findings, complaints or treatment of a head 
or left arm injury or condition, and the post service medical 
evidence establishes that his disorders are due to a vehicle 
accident that occurred after his separation from service.  

The veteran's postservice medical records include a VA 
medical certificate dated on November 10, 1971, which note 
that the veteran was involved in a motor vehicle accident, 
diagnosed with a compound fracture of the left elbow at a 
private medical facility, and transferred to a VA medical 
facility.  A VA operation report notes that, on November 11, 
1971, the veteran underwent a internal fixation and closed 
reduction of a comminuted fracture of the left forearm.  The 
report notes that the veteran was involved in a motor vehicle 
accident on October 10, 1971, injuring his left ear, left 
forearm, right hand, face and scalp.  A VA hospital summary 
notes that the veteran was hospitalized from November 11, to 
November 22, 1971, and involved in a motor vehicle accident 
the night prior to his admission.  

VA clinical records dated in October 1974 reflect that 
surgical hardware inserted into the left arm in November 1971 
was removed, and another attempt was made to insert a metal 
rod to fuse the left ulna.  Private medical records dated in 
April 1980 show that surgical hardware was removed from the 
left arm.  These private records note that the veteran was 
involved in a motor vehicle accident on November 10, 1971.  

Of record is a VA Form 07-3101, Request of Information, 
completed in April 1975.  This form indicates that the 
veteran served from May 16, 1969, to May 5, 1971.  The form 
also shows that that his service entrance examination and 
other medical records were sent to the RO.  It was documented 
that there was no separation examination for the veteran.  

In August 2004, the veteran requested service connection for 
a head and left arm injuries resulting from an accident in 
June 1971, alleging that the accident occurred one month 
after discharge.  He added that he had service from May 16, 
1969, to May 5, 1971.  He stated 

"I was out of the Army less than 60 days 
before I had the accident.  I was advised 
many years ago that if I was injured or 
got sick before 90 days [after separation 
from service] that I would be covered for 
service[-]connected disability.

The veteran submitted VA Form 21-4176, Report of Accidental 
Injury In Support of Claim for Compensation or Pension, in 
February 2005.  He stated that he was involved in a motor 
vehicle accident in June 1971 while on "discharge" from 
service, "on leave to reenlist."  He also submitted a 
statement from C.H. who stated that she was a passenger in 
the vehicle at the time of the accident.  

In correspondence received in September 2005, the veteran 
stated that the injury in question occurred in July 1971, not 
November 1971.  

The medical evidence of record fails to establish that the 
veteran's current left arm and head injuries were incurred in 
service.  The veteran contends that he sustained a motor 
vehicle accident causing his injuries in June 1971, and that 
he is entitled to service connection because these injuries 
occurred within 90 days of separation from service, and that 
the motor vehicle accident occurred when he was "on leave" 
and was en route to reenlisting into service.  There is no 
such law or regulation which awards service connection for 
accidents occurring within 90 days of separation from 
service, or when a veteran is en route to reenlisting into 
service.  Also, the veteran had separated from active duty; 
thus, the provisions of 38 C.F.R. § 3.6(6) and (7) are 
inapplicable.

The competent evidence simply does not suggest that the 
veteran's disabilities were incurred in service, and because 
the veteran's statements are inconsistent with the objective 
evidence of record, they are of little or no probative value.

For these reasons, the preponderance of the evidence is 
against the claims of entitlement to service connection for 
injuries of the left arm and head.  The benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

2.  Bilateral Hearing Loss 

The medical evidence does not show that the veteran has or 
ever had a hearing loss disability.  The service medical 
records and the post service medical evidence are silent in 
this regard.  Additionally, the veteran, as a lay witness, is 
not competent to opine that he had a bilateral hearing loss 
in service, within one year of separation from service, or 
that he currently has such a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (questions involving 
diagnostic skills must be made by medical experts).  Where 
there is no competent medical evidence of current disability 
associated with events in service, the claim must be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For these reasons, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss, and the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeals are 
denied. 




ORDER

Service connection for a left arm injury is denied.  

Service connection for a head injury is denied.  

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


